DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 08/31/2022.
2.    	Claims 1-20 are pending. Claims 1, 15, and 19 are in independent forms. Claims 1, 9, 15-16, and 19 has been amended. 
Response to Arguments
3.	Applicant’s arguments, filed on 31 August 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.    

Drawings
4.    	The drawings filed on 06/27/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 7-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komu et al. US Patent Application Publication No. 2018/0091557 (hereinafter Komu) in view of Balakrishnan et al. US Patent Application Publication No. 2010/0088756 (hereinafter Balakrishnan) in further view of Janarthanan et al. US Patent Application Publication No. 2014/0226474 (hereinafter Janarthanan) in further view of Fleury et al. US Patent Application Publication No. 2015/0215285 (hereinafter Fleury).
Regarding claim 1, Komu discloses a method comprising: 
“obtaining, by a network security device, a packet flow of a file transfer session in which at least two files are transferred” (see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node; verifying, based on flow attributes of the first packet, authentication of the first packet); 
“determining, by the network security device, parameter based on at least one attribute of at least a first packet in the packet flow, (see Komu par. 0015, the controller device is configured to: receive, from an intermediate node, a first packet associated with a first data flow between a client node and a server node verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding);  but Komu does not explicitly discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file.
However, in analogues art, Balakrishnan discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file (see Balakrishnan pars. 0009, 0066, 0088, the offset parameter indicates the starting position in the packet that a string should be searched from and the depth parameter indicates the ending position in the packet until which the string should be searched. The offset and depth are typically specified for individual strings. However, content inspection systems need to simultaneously search for multiple patterns in a packet. The Offset value indicates the number of bytes that can be skipped from the beginning of a packet (or bit stream) before starting the search, the entire packet is skipped for those search patterns, and the length of the first packet will be deducted from the offset value, such that the portion of the offset to be skipped for the following packet will consider how much of the bit stream will have been already skipped).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Balakrishnan into the system of Komu in order to include an offset parameter indicates the starting position in the packet that a string should be searched from and the depth parameter indicates the ending position in the packet until which the string should be searched (see Balakrishnan par. 0009).
Komu in view of Chen does not explicitly discloses directing, by the network security device, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet, until approaching or reaching the offset parameter. 
However, in analogues art, Janarthanan discloses directing, by the network security device, to
an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet, until approaching or reaching the offset parameter (see Janarthanan Abstract, Par. 0078,  At least one first frame of a first data flow is inspected by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing. By way of example, a particular user may subscribe to a service subject to a billing or enforcement policy that involves periodic deep-packet processing of packets of a particular type of traffic, for instance, to grant permission for access to the particular service (e.g., in connection with monitoring a subscriber's monthly data limit for a particular traffic type), or to prompt a billing event in connection with a data traffic threshold being met corresponding to a particular billing event, etc. Accordingly, when such a limit is approached or reached, control over data flows relevant to the corresponding billing or enforcement policy may need to be returned to a GPU for higher-level processing. In instances where an aggregate of distinct data flows are relevant to a particular billing or enforcement policy, one or more of the data flows may be accelerated, in accordance with the features described above. Additionally, as with single flow acceleration, packet sequences of aggregate data flows can be continuously and repeatedly identified and accelerated, such as described, for example, in connection with FIG. 4E).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Balakrishnan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).
Komu in view of Balakrishnan in further view of Janarthanan does not explicitly discloses wherein the accelerated packet inspection path is one of an internal accelerated packet inspection path or an external packet inspection path in which less packet inspection is perform than in the deep packet inspection path.
However, in analogues art, Fleury discloses wherein the accelerated packet inspection path is one of an internal accelerated packet inspection path or an external packet inspection path in which less packet inspection is perform than in the deep packet inspection path (see Fleury Fig. 1 element 100, pars. 0016-0021, he system 100 includes a hardware-accelerated inspection unit 110 (internal) and a software inspection unit 120. The components of the system 100 may be connected via a bus 130. The hardware-accelerated unit 110 includes processing circuit 111, such as FPGAs, an ASIC, or another type of customizable integrated circuit or hardware that also performs connection processing but at an accelerated rate when compared to the software inspection unit 120. The hardware-accelerated unit 110 may also include data storage 112). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fleury into the system of Komu,  Balakrishnan, and Janarthanan in order to provide a system for processing network traffic includes a hardware-accelerated inspection unit to process network traffic in hardware-accelerated inspection mode (see Fleury Abstract).

Regarding claim 2, Komu in view of Balakrishnan in further view of Janarthanan in further view of Fleury discloses the method of claim 1, 
Janarthanan further discloses wherein the offset parameter is a byte offset value that is less
than the expected length of the at least one attribute provided in the first packet, and wherein the directing of the portion of the packet flow to the accelerated packet inspection path includes: offloading the portion of the packet flow to the accelerated packet inspection path until reaching a second packet that includes the byte offset value (see Janarthanan par. 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205); and returning the packet flow including the second packet to the deep packet inspection path (see Janarthanan par. 0031, Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205. For instance, the NPU can transfer control of a flow to a GPU 235a-b so it can process portions of a particular data flow to make sure that a given session is being accounted for by the general-purpose processor 235a-b before any important accounting or billing event takes place).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Balakrishnan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 7, Komu in view of Balakrishnan in further view of Janarthanan in further view of Fleury discloses the method of claim 1, 
Janarthanan further discloses based on receiving a second packet which comprises the offset parameter, returning the packet flow to the deep packet inspection path from the accelerated packet inspection path (see Janarthanan pars. 0028, 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205. Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205); and based on the returning the packet flow to the deep packet inspection path, dynamically adjusting the offset parameter to a new value (see Janarthanan par. 0031, Upon accounting for the session, the remainder, or a portion, of the flow can be entrusted solely to the network processor 225a-b for packet counting and forwarding on to other network nodes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Balakrishnan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 8, Komu in view of Balakrishnan in further view of Janarthanan in further view of Fleury discloses the method of claim 1, 
Komu further discloses wherein the offset parameter is one of: a first offset value, which is less than an expected total length of the first file, determined based on at least one of: an expected position of a data packet including a file type attribute determined to be toward an end of the first file or the expected position of the control data sequence determined to be in the first packet of the packet flow, or a second offset value, which is smaller than the first offset value, determined based on the expected position of the data packet including the file type attribute determined to be approximately at a middle of the first file (see Komu par. 0015, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding).

Regarding claim 19, Komu discloses an apparatus comprising: 
“a memory” (Fig. 7, Memory 21); 
“a network interface unit configured to enable network communications” (Fig. 7, I/O 23); and 
a processor (Fig. 7, processor 20), wherein the processor is configured to: 
“obtain a packet flow of a file transfer session in which at least two files are transferred” (see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node); 
 “determine based on at least one attribute of at least a first packet in the packet flow, (see Komu par. 0015, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding); 
Komu does not explicitly discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file.
However, in analogues art, Balakrishnan discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file (see Balakrishnan pars. 0009, 0066, 0088, the offset parameter indicates the starting position in the packet that a string should be searched from and the depth parameter indicates the ending position in the packet until which the string should be searched. The offset and depth are typically specified for individual strings. However, content inspection systems need to simultaneously search for multiple patterns in a packet. The Offset value indicates the number of bytes that can be skipped from the beginning of a packet (or bit stream) before starting the search, the entire packet is skipped for those search patterns, and the length of the first packet will be deducted from the offset value, such that the portion of the offset to be skipped for the following packet will consider how much of the bit stream will have been already skipped).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Balakrishnan into the system of Komu in order to include an offset parameter indicates the starting position in the packet that a string should be searched from and the depth parameter indicates the ending position in the packet until which the string should be searched (see Balakrishnan par. 0009).
Komu in view of Balakrishnan does not explicitly discloses direct, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet, until approaching or reaching the offset parameter.
	However, in analogues art, Janarthanan discloses direct, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet until approaching or reaching the offset parameter (see Janarthanan Abstract, Par. 0078,  At least one first frame of a first data flow is inspected by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing. By way of example, a particular user may subscribe to a service subject to a billing or enforcement policy that involves periodic deep-packet processing of packets of a particular type of traffic, for instance, to grant permission for access to the particular service (e.g., in connection with monitoring a subscriber's monthly data limit for a particular traffic type), or to prompt a billing event in connection with a data traffic threshold being met corresponding to a particular billing event, etc. Accordingly, when such a limit is approached or reached, control over data flows relevant to the corresponding billing or enforcement policy may need to be returned to a GPU for higher-level processing. In instances where an aggregate of distinct data flows are relevant to a particular billing or enforcement policy, one or more of the data flows may be accelerated, in accordance with the features described above. Additionally, as with single flow acceleration, packet sequences of aggregate data flows can be continuously and repeatedly identified and accelerated, such as described, for example, in connection with FIG. 4E).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Balakrishnan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).
wherein the accelerated packet inspection path is one of an internal accelerated packet inspection path or an external packet inspection path in which less packet inspection is perform than in the deep packet inspection path.
However, in analogues art, Fleury discloses wherein the accelerated packet inspection path is one of an internal accelerated packet inspection path or an external packet inspection path in which less packet inspection is perform than in the deep packet inspection path (see Fleury Fig. 1 element 100, pars. 0016-0021, he system 100 includes a hardware-accelerated inspection unit 110 (internal) and a software inspection unit 120. The components of the system 100 may be connected via a bus 130. The hardware-accelerated unit 110 includes processing circuit 111, such as FPGAs, an ASIC, or another type of customizable integrated circuit or hardware that also performs connection processing but at an accelerated rate when compared to the software inspection unit 120. The hardware-accelerated unit 110 may also include data storage 112). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fleury into the system of Komu,  Balakrishnan, and Janarthanan in order to provide a system for processing network traffic includes a hardware-accelerated inspection unit to process network traffic in hardware-accelerated inspection mode (see Fleury Abstract).

Regarding claim 20, Komu in view of Balakrishnan in further view of Janarthanan discloses the apparatus of claim 19, 
 	wherein the offset parameter is a byte offset value that is less than an expected length of the at least one attribute provided in the first packet, and wherein the processor directs the portion of the packet flow to the accelerated packet inspection path by: offloading the portion of the packet flow to the accelerated packet inspection path until reaching a second packet that includes the byte offset value (see Janarthanan par. 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205);  and returning the packet flow including the second packet to the deep packet inspection path (see Janarthanan par. 0031, Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205. For instance, the NPU can transfer control of a flow to a GPU 235a-b so it can process portions of a particular data flow to make sure that a given session is being accounted for by the general-purpose processor 235a-b before any important accounting or billing event takes place).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Balakrishnan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

6.	Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komu et al. US Patent Application Publication No. 2018/0091557 (hereinafter Komu) in view of York et al. US Patent Application Publication No. 2019/0207860 (hereinafter York) in further view of Janarthanan et al. US Patent Application Publication No. 2014/0226474 (hereinafter Janarthanan) in further view of Fleury et al. US Patent Application Publication No. 2015/0215285 (hereinafter Fleury).
Regarding claim 15, Komu discloses a method comprising: 
“obtaining, by a network security device, a packet flow of a file transfer session in which at least two files are transferred” (see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node);  
“directing, by the network security device, to an accelerated packet inspection path instead of to a deep packet inspection path, at least a portion of the packet flow, which includes a part of a first file being transferred from among the at least two files, the directing being based on an expected location within the packet flow of a file type attribute of the first file, (see Komu par. 0015, 0008, 0069, the client or server side endpoint changes their topological location in the network 1, but the endpoints sustain their connectivity. The inspection of the data flow is protocol specific and the controller device 5 needs to be aware of such protocol details, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding, the mobile client (or server) will obtain a new identifier for each visited location, and the intermediate nodes are not aware of these identifiers); 
Komu does not explicitly discloses wherein the expected location of the file type attribute is determined by analyzing of at least one control data sequence in a beginning of the packet flow.
However, in analogues art, York discloses wherein the expected location of the file type attribute is determined by analyzing of at least one control data sequence in a beginning of the packet flow (see York par. 0062-6664, the result of the parsing of the data packet may be a flow record representing a communication between two entities of the enterprise network 105. The flow source discovery system 170 may validate the flow record and discover and/or identify a flow source of the enterprise network 105, along with attributes (e.g., metrics) associated with the discovered flow source. The attributes associated with the discovered flow source may include the type of flow source, total byte count, incoming/outgoing byte count, incoming/outgoing bit rate, total packet rate and/or incoming/outgoing endpoint count). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of York into the system of Komu in order to include an identified flow sources as well as a plurality of attributes of the network traffic data based on the at least one metric of the network traffic data of the plurality of flow packets, (see York par. 0009).
Komu in view of York does not explicitly discloses interrupting the directing of the packet flow to the accelerated packet inspection path and returning the packet flow to the deep packet inspection path, based on a payload size of a packet in the portion of the packet flow directed to the accelerated packet inspection path being less than an expected payload size. 
However, in analogues art, Janarthanan discloses interrupting the directing of the
packet flow to the accelerated packet inspection path and returning the packet flow to the deep packet inspection path, based on a payload size of a packet in the portion of the packet flow directed to the accelerated packet inspection path being less than an expected payload size (see Janarthanan Abstract, par. 0105, Deep packet inspection is performed 903 on at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing. A first deceleration trigger can be defined 905, from the deep packet inspection, a one or more deceleration triggers for the first data flow. The first deceleration trigger can define one or more conditions that, when met during accelerated processing of a portion of the first data flow, prompts returning processing of the first data flow from the network processing unit to the general processing unit. Trigger conditions can be based on such characteristics as an identification of the type of payload data, a defined chunk of payload having a logical endpoint, etc. It can be further determined 907, based on the definition 905 of the deceleration trigger, that a subsequent portion of the first data flow can be accelerated using a network processing unit).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and York in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).
wherein interrupting the directing of the packet flow to the accelerated packet inspection path is performed at least a predetermined number of bytes before completing transfer of the first file.
However, in analogues art, Fleury discloses wherein the accelerated packet inspection path is one of an internal accelerated packet inspection path or an external packet inspection path in which less packet inspection is perform than in the deep packet inspection path (see Fleury pars. 0025-0026, The connection is processed in software inspection mode for at least a predetermined number of bytes until point B. Processing the connection in software inspection mode is continued past the threshold (e.g., 8 KB) if the connection is determined to have a potential signature match. The example shows 8 KB but the threshold may be larger or smaller. f the connection is "clean" up to point B, the processing of the connection transitions from software inspection mode to hardware-accelerated inspection mode from points B to C and remains in hardware-accelerated inspection mode where packets are processed at a much faster rate than the software inspection mode until the connection is determined to have a potential signature match by the hardware-accelerated inspection unit 110, such as at point D. Then, the processing of the connection transitions to software inspection mode for additional inspection which may include deep packet inspection, from points D to E, and remains in the software inspection mode until the connection is determined to be "clean"). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fleury into the system of Komu,  Balakrishnan, and Janarthanan in order to provide a potential signature match, a connection may be determined to have a signature match if it has predetermined attributes, however, the attributes are identified by the software inspection unit rather than the hardware-accelerated inspection unit (see Fleury par. 0014).

Regarding claim 17, Komu in view of York in further view of Janarthanan in further view of Fleury discloses the method of claim 15, 
Janarthanan further discloses wherein the packet with the payload size being less than the
expected payload size is a control data sequence indicating one of an interruption of transferring the first file or an operation with respect to a second file of the file transfer session (see Janarthanan par. 0049, acceleration of data flows can be opportunistic in the sense that not all flow portions that match the configured acceleration criteria will necessarily be fully accelerated. For instance, GPU/NPU interaction may need to maintain packet order on the wire. Packet order could be disrupted, for example, if the NPU begins to forward new packets of a flow to the backplane before all packets currently "in flight" to the GPU have themselves reached the backplane).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fleury into the system of Komu, York, and Janarthanan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 18, Komu in view of York in further view of Janarthanan in further view of  Fleury discloses the method of claim 15, 
Janarthanan further discloses wherein the accelerated packet inspection path is
lightweight inspection that is executed faster than the deep packet inspection path and wherein the accelerated packet inspection path is an external hardware offload (see Janarthanan par. 0033, the first, or other particular packets in a data flow can be passed 325 to the GPU 235 for processing 320 so as to inspect the packets (e.g., using L7 and/or L4 knowledge and analysis) and determine policies, accounting rules, and other characteristics of the overall data flow, some of which involving the accessing of large tables of data or interacting with external entities).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fleury into the system of Komu, York, and Janarthanan in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Allowable Subject Matter
7. 	Claims 3-6, 9-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433